Burglary is the offense; the punishment, three years in the penitentiary.
After giving notice of appeal and before adjournment of the term of court at which he was convicted, appellant was released from custody pending his appeal upon an appeal bond.
Under the provisions of Art. 818, C. C. P., an appeal bond may be given only "after the expiration" of the term of court at which he was convicted.
To obtain release upon appeal before adjournment of the term of court, a recognizance is necessary. Art. 816, 817 Cow. C. P. Templeton v. State, 132 Tex.Crim. R., 105 S.W.2d 1100; Bloss v. State, 79 Tex.Crim. R., 187 S.W. 487; King v. State, 83 Tex.Crim. R., 203 S.W. 52.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.